Title: To Benjamin Franklin from Benjamin Franklin Bache, 2 July 1783
From: Bache, Benjamin Franklin
To: Franklin, Benjamin


          
            My dear grandpapa,—
            Pente July 2. 1783—
          
          I received your kind Letter of the 23 June the 29 of the same mounth I was very glad
            when I read that you desir’d me to come at Passy during the Vacation of the School to
            See you, I have been Sick, but I Am now recover’d and Strong enough to undertake the
              Jorney. By the Complasance of Mr
            Pigott I went I great many times beffor my sickness to dine to his house with Johonnot
            when he heard that I was sick He made me come to his country house where I recover’d my
            health. Remember my Love to my cousin, I only expect an occassion to undertake the
            agreable Jorney to See you.
          I am You most obedient and dutiful Grand Son
          
            B Franklin B.
            Be So good as to render the inclos’d to his addess
          
         
          Addressed: A Monsieur / Monsieur
            Franklin Ministre Plenipotentiare / des etats Unis de L’Amerique auprès / de Sa Majesté
            trés Chretienne / A Passy / Pres Paris.
          Notation: B. F. B. to Dr. Franklin July
            2—’83
        